DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art either alone or in combination fails to disclose, teach or suggest a control device for controlling an actuating mechanism for a vehicle, the actuating mechanism for a vehicle using an electrorheological fluid as a working fluid, the control device comprising: an abnormality detection unit for detecting whether an abnormality occurs in the voltage application device; and a boost stopping unit that outputs a command to stop boosting of the booster circuit when an abnormality occurs in the voltage application device.
Regarding independent claim 12, the prior art either alone or in combination fails to disclose, teach or suggest a control method for controlling an actuating mechanism for a vehicle, the control method comprising the steps of: detecting whether an abnormality occurs in the voltage application device; and outputting a command to stop boosting of the booster circuit when an abnormality occurs in the voltage application device; wherein the actuating mechanism using an electrorheological fluid as a working fluid.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677. The examiner can normally be reached 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C TO/Primary Examiner, Art Unit 3614                                                                                                                                                                                                        March 10, 2022